EXHIBIT 12.1 Kite Realty Group Trust Calculation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends Years ended December 31 Earnings: Net (loss) income from continuing operations $ ) $ ) $ ) $ $ ) Add: Income taxes expense (benefit) 24 ) (1 ) Fixed charges, net of capitalized interest Less: Income (loss) from unconsolidated entities — Earnings before fixed charges and preferred dividends $ Fixed charges: Interest expense $ Capitalized interest Interest within rental expense 36 33 31 34 28 Total fixed charges $ Preferred dividends Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges and preferred dividends (1
